Citation Nr: 0821156	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  00-09 413A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether the widow is entitled to additional monthly 
Dependency and Indemnity Compensation (DIC) benefits under 
38 U.S.C.A. § 1311(a)(2).

2.  Whether the past due benefits period for the purpose of 
determining Attorney Fees extends until December 15, 2004, or 
until April 5, 2005.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran who had 
active service from November 1942 until December 1945 and 
from December 1952 until October 1954.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from December 2004 and July 2005 rating 
decisions from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.

The appellant timely appealed the December 2004 rating 
decision for failing to consider or grant enhanced DIC 
benefits pursuant to 38 U.S.C.A. § 1318.  The Board points 
out that RO rephrased the issue on appeal as one for enhanced 
DIC benefits under 38 U.S.C.A. § 1311.  After a complete 
review of the claim put forth by the appellant, it is 
apparent that she is requesting enhanced benefits under 
Section 1311 as opposed to benefits under 38 U.S.C.A. § 1318 
which are the same as those already awarded under 38 U.S.C.A. 
§ 1310 with the grant of service connection for the cause of 
the veteran's death.  The Board finds no prejudice to the 
appellant in adjudicating this matter under Section 1311 as 
the RO's analysis under Section 1318 is premised on the same 
facts and basic tenets of the law. See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

The Board notes that the veteran's appeal has been advanced 
on the docket by reason of the appeal stemming from a 
downstream issue arising out of a claim that was previously 
remanded. See 38 U.S.C.A. § 7107(a)(2)(C); 38 C.F.R. § 
20.900(c); Vargas-Gonzalez v. Principi, 15 Vet. App. 222 
(2001).


FINDINGS OF FACT

1.  The veteran died in February 1998, and service connection 
has been granted for the cause of death.

2.  During his lifetime, the veteran was not in receipt of 
service connection for any condition.

3.  The veteran did not have a service-connected disability 
which was rated totally disabling for at least 8 years prior 
to his death.

4.  The January 2003 fee agreement between the appellant and 
her attorney met the basic statutory and regulatory 
requirements for payment of attorney fees from past due 
benefits.

5.  In May 2003, the United States Court of Appeals for 
Veterans Claims (Court) vacated the Board's September 2002 
decision and returned to the case to the Board for further 
adjudication.

6.  A BVA decision dated in March 2004 remanded the claim to 
the RO for additional development.

7.  A rating decision dated in December 2004 granted the 
claim for entitlement to service connection for the cause of 
the veteran's death, resulting in past due benefits being 
paid to the appellant, and the RO withheld 20 percent of past 
due benefits awarded, calculated in the amount of $14,837.08 
as representing the maximum attorney fees payable.


CONCLUSIONS OF LAW

1.  The criteria for enhanced Dependency and Indemnity 
Compensation under 38 U.S.C.A. § 1311 have not been met. 
38 U.S.C.A. § 1311 (West 2002); 38 C.F.R. § 20.1106 (2007).

2.  The requirements for payment of attorney fees from past-
due benefits until April 5, 2005 have not been met. 
38 U.S.C.A. § 5904 (West 2002); 38 C.F.R. § 20.609 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In this case, VCAA notice is not required because the issues 
presented involve claims that cannot be substantiated as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive the 
Board should deny the claim on the ground of the lack of 
legal merit or the lack of entitlement under the law); 
VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit).  

Enhanced DIC pursuant to 38 U.S.C.A. § 1311(a)(2)

The appellant asserts that she is entitled to enhanced DIC 
benefits because the veteran was totally disabled from the 
hypertension and depression since July 1971.  As will be 
explained below, the Board concludes that a recent decision 
of the Federal Circuit governs the outcome of this case and 
that that decision has rendered a previously applicable legal 
theory of "hypothetical" entitlement to benefits under 38 
U.S.C. § 1311(a)(2) inapplicable in cases such as this one. 
Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir. 2008).

Dependency indemnity and compensation (DIC) is payable to a 
veteran's surviving spouse, when the veteran dies from a 
service-connected disability. 38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.5(a).  VA will pay an increased amount of, or "enhanced", 
DIC benefits to the surviving spouse of a deceased veteran 
who, at the time of death, was in receipt of or entitled to 
receive (or but for the receipt of retired pay or retirement 
pay was entitled to receive) compensation for a service-
connected disability that was rated totally disabling for a 
continuous period of at least eight years immediately 
preceding death.  In determining the period of a veteran's 
disability for purposes of the preceding sentence, only the 
period in which the veteran was married to the surviving 
spouse shall be considered. 38 U.S.C.A. § 1311(a)(2).

When a veteran's death occurred on or after January 1, 1993, 
section 3.10(b) of VA regulations provides that the monthly 
rate of DIC for a surviving spouse shall be the amount set 
forth in 38 U.S.C.A. § 1311(a)(1).  This rate shall be 
increased by the amount set forth in 38 U.S.C.A. § 1311(a)(2) 
when, as indicated above, the veteran had a service-connected 
disability evaluated as totally disabling for a continuous 
period of at least eight years immediately preceding death. 
38 C.F.R. § 3.10(c).

On January 21, 2000, section 3.22 (which implements a 
statutory provision similar to section 1311(a)(2), i.e., 38 
U.S.C. § 1318, which governs entitlement to DIC benefits for 
surviving spouses of veterans who were "entitled to receive" 
compensation for service-connected disability that was rated 
as totally disabling for a continuous period of at least ten 
years prior to death) was amended to define the statutory 
term "entitled to receive" so as to exclude "hypothetical" 
entitlement to DIC benefits previously recognized by the 
Court.

In Hix v. Gober, 225 F. 3d 1377 (Fed. Cir. 2000), the Federal 
Circuit held that for the purpose of determining whether a 
survivor is entitled to enhanced DIC benefits under 38 
U.S.C.A. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), section 20.1106, as it was written at the time of 
the Hix decision, permitted VA to consider whether the 
veteran, although not actually in receipt of compensation for 
disability evaluated as totally disabling for the requisite 
period of time, was nonetheless "hypothetically" entitled to 
receive such compensation based upon a de novo review of the 
evidence on file.  Following the issuance of the Federal 
Circuit's opinion in Hix, the Board sought a VA General 
Counsel opinion with regard to the evidence to be considered 
in determinations of hypothetical entitlement for purposes of 
38 U.S.C.A. § 1311(a)(2).

In December 2000, VA General Counsel issued a precedential 
opinion which found that the Federal Circuit's language in 
the Hix opinion regarding consideration of new evidence 
presented by the surviving spouse was obiter dictum (i.e., 
words of an opinion entirely unnecessary for the decision of 
the case) and not binding precedent as to claims for DIC 
under 38 U.S.C.A. § 1311(a)(2) because the specific holding 
of the Federal Circuit was to affirm the Court's earlier 
decision in Hix authorizing consideration of entitlement to 
additional DIC benefits on a "hypothetical" theory. See 
VAOPGCPREC 9-2000. The Federal Circuit's statement, at the 
very end of its opinion, mentioning consideration of any new 
evidence submitted, conflicted with earlier holdings by the 
Court in decisions indicating that hypothetical entitlement 
exists when the "evidence in the veteran's claims file or VA 
custody prior to the veteran's death" show that the veteran 
was entitled to a total disability rating for the specified 
period prior to death. See Green v. Brown, 10 Vet. App. 111, 
118 (1997); Cole v. West, 13 Vet. App. 268, 274 (1999). The 
General Counsel concluded that the Federal Circuit's decision 
in Hix did not require VA to accept and consider evidence 
submitted after a veteran's death and offered to establish, 
under 38 U.S.C.A. § 1311(a)(2), that the veteran was 
"entitled to receive" compensation from VA during his 
lifetime for a service-connected disability that was rated 
totally disabling for a continuous period of at least eight 
years immediately preceding his death.

Thereafter, in National Organization of Veterans' Advocates, 
Inc. v. Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. 
Cir. 2001) (NOVA I), the Federal Circuit concluded that 38 
C.F.R. § 3.22 and 38 C.F.R. § 20.1106 stated inconsistent 
interpretations of virtually identical statutes codified at 
38 U.S.C. § 1318(b) and 38 U.S.C. § 1311(a)(2), respectively, 
and ordered VA to issue regulations to either remove or 
explain the apparent inconsistency.  As noted above, both 
statutory provisions authorize payment of certain DIC 
benefits to survivors of veterans who were, at the time of 
death, "entitled to receive" disability compensation for a 
service-connected disability that was rated totally disabling 
for a specified number of years immediately preceding death.  
The Federal Circuit concluded that 38 C.F.R. § 3.22 
interpreted 38 U.S.C.A. § 1318(b) as providing that the 
question of whether the veteran was "entitled to receive" 
such benefits would be governed by VA decisions during the 
veteran's lifetime, except where such decisions were found to 
contain a clear and unmistakable error (CUE).  It was also 
determined that section 20.1106 interpreted 38 U.S.C.A. 
§ 1311(a)(2), as requiring VA to disregard all decisions 
during the veteran's lifetime.  The Federal Circuit directed 
VA to conduct rulemaking to either revise one of its 
regulations to harmonize its interpretation of the statutes 
or to explain the basis for the apparent inconsistency in its 
interpretation of those statutes.

In response to the Federal Circuit directive, VA concluded 
that the language, context, and legislative history of 
38 U.S.C.A. § 1318(b) and 38 U.S.C.A. § 1311(a)(2), viewed 
together, clearly evinced Congress's intent to authorize DIC 
only in cases where the veteran's entitlement to total 
disability compensation for the specified number of years 
prior to death was established by ratings during the 
veteran's lifetime or by correction of CUE in such decisions.  
Accordingly, 38 C.F.R. § 20.1106 was amended to clarify that, 
as with decisions under 38 C.F.R. § 1318, decisions under 
38 U.S.C.A. § 1311(a)(2) will be decided taking into 
consideration prior dispositions made during the veteran's 
lifetime of issues involved in the survivor's claim.  The 
effect of this change was to make VA's position clear that 
entitlement to benefits under either 38 U.S.C.A. § 1318 or 
38 U.S.C.A. § 1311 must be based on the determinations made 
during the veteran's lifetime, or challenges to such 
decisions on the basis of CUE, rather than on de novo 
posthumous determinations as to whether the veteran 
hypothetically could have been entitled to certain benefits 
if he or she had applied for them during his or her lifetime. 
See 67 Fed. Reg. 16309, 16317 (Apr. 5, 2002).

The revision of 38 C.F.R. § 20.1106 was not a "substantive" 
change.  Rather, the change made to this section was part of 
an "interpretive rule" reflecting the Secretary's conclusion 
that VA has never been authorized, or had the authority, 
under 38 U.S.C.A. § 1311 to award additional DIC benefits 
where the veteran merely had hypothetical, as opposed to 
actual, entitlement to compensation.  The VA's interpretation 
was confirmed by the Federal Circuit in National Organization 
of Veterans' Advocates, Inc. v. Secretary of Veterans 
Affairs, 314 F.3d 1373 (Fed. Cir. 2003) (NOVA II) in which it 
was held that VA should also continue to process claims for 
survivor benefits that would be rejected because they were 
based on the filing of new claims after the veteran's death, 
since the Federal Circuit found that the Department's 
interpretation of the statute as barring such claims was 
permissible and reasonable.  Thus, it appeared that 
hypothetical entitlement was no longer viable.

However, in Rodriguez v. Nicholson, 19 Vet. App. 275 (2005), 
the Court determined that the theory of hypothetical 
entitlement should be applied to claims pending the date of 
the amendment to 38 C.F.R. § 3.22, i.e., January 21, 2000, as 
prior to that time, the amended 38 C.F.R. § 3.22 could not be 
retroactively applied.  That decision was appealed to the 
Federal Circuit.  In Rodriguez v. Peake, 511 F.3d 1147 (Fed. 
Cir. 2008), the Federal Circuit reversed the decision of the 
Court, holding that the application of amended section 3.22 
to the appellee's claim did not create an unlawful 
retroactive effect because it did not retrospectively 
diminish any of her rights to benefits.  Thus, the Federal 
Circuit held that 38 C.F.R. § 3.22, as amended in 2000, did 
not have an unlawful retroactive effect and may be applied to 
claims for DIC benefits filed by survivors before the 
amendment took effect.

Because similar amendments were made to the implementing 
regulations under section 1311(a)(2) in December 2005 as were 
made in January 2000 to section 3.22, the Board concludes 
that the Federal Circuit's holding in Rodriquez governs the 
outcome in this case as well. 38 C.F.R. § 3.10(f)(3); 70 Fed. 
Reg. 72211, 72220 (December 2, 2005).  Accordingly, 
consideration of hypothetical entitlement, which is the 
primary argument and theory of entitlement raised by the 
appellant and her representative in this case, may not be 
considered by the Board.  See Rodriguez v. Peake, 511 F.3d 
1147 (Fed. Cir. 2008).

Given the above, this case must be based on the 
determinations made during the veteran's lifetime.  Thus, the 
appellant is entitled to enhanced DIC if she can demonstrate 
(1) the veteran was in receipt of a 100 percent evaluation 
for eight years prior to death, or (2) that such requirement 
would have been met but for CUE in a prior decision on a 
claim filed during the veteran's lifetime, or (3) the claim 
could be reopened based on service department records not 
previously considered by VA and which provided a basis for 
awarding a total disability rating. See 38 C.F.R. § 3.10.

A review of the record discloses that the veteran was not in 
receipt of service connection for any condition during his 
lifetime.  As such, he clearly was not in receipt of a 100 
percent rating for any service-connected disability for eight 
continuous years prior to his death.  

Regarding the second situation, no argument has been made 
that there was CUE in any of the rating decisions entered by 
the RO during the veteran's lifetime. Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993); Luallen v. Brown, 8 Vet. App. 92 
(1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994) (if a 
claimant wishes to reasonably raise a claim of CUE, there 
must be some degree of specificity as to what the alleged 
error is and, unless it is the kind of error that, if true, 
would be CUE on its face, persuasive reasons must be given as 
to why one would be compelled to reach the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the alleged 
error). 

Furthermore, the appellant has not identified, nor does the 
record reflect, service department records not previously 
considered by VA, which could serve as the basis for 
reopening of the claim and the awarding of benefits at the 
requisite level.

While the appellant is correct in her assertion that the 
anxiety and cardiovascular problems were ultimately found to 
be related to the veteran's service, this was a grant of 
benefits after the veteran's death and as explained above 
enhanced DIC benefits under 38 U.S.C.A. § 1311 must be 
adjudicated with specific regard given to decisions made 
during the veteran's lifetime.  For the foregoing reasons, 
the Board finds that the claim for enhanced DIC under 
38 U.S.C.A. § 1311(a)(2) based on hypothetical entitlement to 
a total disability rating for a continuous period of at least 
8 years prior to death must be denied as a matter of law.

Attorney Fees

In a July 2005 administrative decision, the RO found the 
appellant's attorney was entitled to past due benefits for 
the period beginning February 16, 1998, the date of the 
veteran's death, until December 15, 2004 the date of the 
rating decision on the case.  The total amount awarded in 
attorney fees was $14,837.08, or 20 percent of the entire 
amount of past due benefits granted.  The appellant's 
attorney appealed this decision and argued that the past due 
benefit should extend until April 5, 2005, when the RO mailed 
the December 2004 rating decision.  

As indicated above, the basic facts in this case do not 
appear to be in dispute.  There is no question over whether 
the appellant's attorney is entitled to attorney fees or to 
the start date for the grant of benefits.  Rather, the 
veteran's attorney contends that the RO has incorrectly 
applied VA laws and regulations pertaining to the ending date 
for the award of benefits to the veteran based on the 
December 15, 2004, rating decision, the first decision which 
awarded past due benefits to the veteran and upon which the 
attorney's past due benefits were calculated.  The RO's 
position is that the ending effective date of the award is 
the date of the decision, December 15, 2004, while the 
veteran's attorney contends that the date should be April 5, 
2005, the date the veteran was notified of the December 2004 
rating decision.  The veteran's attorney makes reference to 
38 U.S.C.A. § 5104(a) and 38 C.F.R. § 3.103(a) for the 
proposition that a decision of the RO shall be final and 
binding at the time the VA issues written notification in 
accordance with 38 U.S.C.A. § 5104.

By way of background, a May 2003 Order from the United States 
Court of Appeals for Veterans Claims (Court) vacated and 
returned the Board's September 2002 decision for further 
adjudication.  A Board decision dated in March 2004 remanded 
the claim for additional development and a subsequent 
December 2004 rating decision granted service connection for 
the cause of the veteran's death.  The veteran was notified 
of that decision and of its appellate rights with respect to 
that decision by a letter from the RO date-stamped April 5, 
2005.

The RO promulgated an attorney fee eligibility decision in 
July 2005 which found that the December 15, 2004 rating 
decision resulted in past due benefits being awarded to the 
appellant for the period of time between February 16, 1998, 
the date of the veteran's death, until December 15, 2004, the 
date of the rating decision.  The total amount of the award 
was $74,185.40, and the RO found that 20 percent of that 
amount, $14,837.08 represented attorney fees due to the 
appellant's attorney.  At this point, the appellant's 
attorney expressed disagreement with the ending date of the 
award asserting that it should be April 5, 2005, the date the 
appellant was notified of the December 2004 rating decision, 
for purposes of calculating past due benefits and his 
entitlement to 20 percent of that award.

As noted above, the veteran's attorney cites to 38 U.S.C.A. 
§ 5104 in support of his position.  However, that statute 
provides that the VA shall, "on a timely basis, provide to 
the claimant (and to the claimant's representative), notice 
of such decision."  And while 38 C.F.R. § 3.104(a) does speak 
to the finality of a VA decision based on the evidence on 
file at the time the VA issues "written notification" that 
notice is to be in accordance with 38 U.S.C.A. § 5104, or 
notice "on a timely basis."  Significantly, the appellant's 
attorney was not a claimant awarded benefits by virtue of the 
December 15, 2004, rating decision, and the provisions cited 
by the appellant's attorney relate to notice and due process 
obligations to a claimant for VA benefits with a view toward 
calculating the time within which the claimant can initiate 
an appeal of that decision.

The appellant's attorney's claim to VA benefits, on the other 
hand, is governed by 38 U.S.C.A. § 5904 and 38 C.F.R. 
§ 20.609.  Under that statute, 38 C.F.R. § 5904(d)(3) 
specifically provides that to the extent that past due 
benefits are awarded in any proceeding, in no event may the 
VA withhold for the purpose of such payment any portion of 
benefits payable for a period after the date of the final 
decision of the Secretary, the BVA or the Court making, or 
ordering the making of, an award.  In addition, 38 C.F.R. 
§ 20.609(h)(3) defines "past due benefits" as a nonrecurring 
payment resulting from a benefit, or benefits granted on 
appeal or awarded on the basis of a claim reopened after 
denial by the BVA, or the lump sum payment which represents 
the total amount of recurring cash payments which accrued 
between the effective date of the award, as determined by 
applicable laws and regulations, "and the date of the grant 
of the benefit by the agency of original jurisdiction, the 
Board of Veterans' Appeals or an appellate court."

Therefore, the Board finds that the veteran's attorney is not 
entitled to an extended ending period beyond December 15, 
2004, the date of the December 2004 rating decision, for 
purposes of calculating past due benefits.  The statutory and 
regulatory scheme governing the award of attorney fees from 
past due benefits specifically provides that the date of the 
decision making the award or the date ordering the making of 
the award is the ending date for calculating the veteran's 
award of past due benefits and ultimately the amount of 
attorney fees awarded to the attorney.  In this case, that 
date was December 15, 2004, the date of the rating decision 
that resulted in past due benefits being awarded to the 
veteran.  Accordingly, the Board concludes that attorney fees 
awarded based on the December 15, 2004 rating decision was 
correctly calculated in the amount of $14,837.08.


ORDER

Entitlement to enhanced Dependency and Indemnity Compensation 
under 38 U.S.C.A. § 1311(a)(2) is denied.

Attorney fees from past due benefits calculated in the amount 
of $14,837.08 based upon the period from February 16, 1998 
until December 15, 2004 were correctly calculated; the 
additional attorney fees sought on appeal is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


